EXHIBIT 10.4

 

Form of

Fox Corporation 2019 Shareholder Alignment Plan

NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

 

   

Award of Options

  

Fox Corporation, a Delaware corporation (“Fox”), has awarded you a number of
non-qualified stock options (“Options”) to acquire shares of its Class A Common
Stock, par value $0.01 per share (the “Fox Shares”). The terms and conditions of
the Options are set forth in this Non-Qualified Stock Option Terms and
Conditions (the “Option Terms and Conditions”) and in the Fox Corporation 2019
Shareholder Alignment Plan (the “2019 SAP”).

 

The terms of the 2019 SAP are incorporated herein by reference. All capitalized
terms that are not defined in this Non-Qualified Stock Option Terms and
Conditions have the meaning set forth in the 2019 SAP. By accepting the Options,
you agree to all of the terms and conditions described in this Non-Qualified
Stock Option Terms and Conditions and in the 2019 SAP. You acknowledge that you
have carefully reviewed the 2019 SAP and agree that the terms of the 2019 SAP
will control in the case of any conflict between this Non-Qualified Stock Option
Terms and Conditions and the 2019 SAP. The Options are non-qualified stock
options for U.S. federal income tax purposes.

 

Subject to the terms and conditions set forth herein, Options represent the
right to acquire, following vesting and exercise of the Options, the
consideration described in the section entitled “Vesting and Exercisability of
Options.”

 

The Fox Shares that you receive, if any, will be fully vested and may be
immediately available for sale, subject to Fox’s Insider Trading and
Confidentiality Policy and applicable securities laws.

 

Vesting and

Exercisability of

Options

  

Unless otherwise provided in this Non-Qualified Stock Option Terms and
Conditions, your Options will vest and become exercisable as follows:

 

 

The vesting and exercisability of the Options is subject to your continued
employment with the Employer (as defined below in the section entitled
“Employment with Employer”) through the applicable vesting and exercise dates
except as specifically provided below.

 

Your vested Options, if any, may be exercised as specified below under “Exercise
of Options.” As soon as is reasonably practicable following exercise of the
Options, any shares issuable in connection therewith will be issued and
evidenced in such manner as the Compensation Committee of the Fox Board of
Directors (the “Committee”) in its discretion shall deem appropriate, including,
without limitation, book-entry, registration or issuance of one or more stock
certificates. Upon exercise, your vested Options shall be extinguished and such
Options will no longer be considered to be held by you for any purpose.

 

   

Exercise of Options

  

You may exercise your vested Options prior to their expiration by providing
written notice to Fox in a form provided by Fox. In connection therewith, you
must pay the required exercise price in full on or before the settlement date
for the Fox Shares issued pursuant to the exercise of the Options in cash or, in
the discretion of the Committee, in Fox Shares,



--------------------------------------------------------------------------------

    

in a combination of cash or shares or in any other form of valid consideration
that is acceptable to the Committee in its sole discretion. If permitted by the
Committee, the exercise price may also be paid in whole or in part using a net
share settlement procedure or through the withholding of shares subject to the
Options with a value equal to the exercise price. In accordance with the rules
and procedures established by the Committee for this purpose, the Options may
also be exercised through a “cashless exercise” procedure, approved by the
Committee, involving a broker or dealer, that affords you the opportunity to
sell immediately some or all of the shares underlying the exercised portion of
the Options in order to generate sufficient cash to pay the exercise price of
the Options.

 

Withholding Taxes

  

You agree, as a condition of exercising the Options, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the exercise of the Options. In the event that your Employer (as
defined below in the section entitled “Employment with Employer”) determines
that any applicable Federal, state, local or foreign tax or withholding payment
is required relating to the Options or the exercise thereof, your Employer will
have the right to: (i) require that you arrange to make such payments to your
Employer; (ii) withhold such amounts from any payments due to you hereunder or
other payments due to you from your Employer; or (iii) allow you to pay such
taxes in the same manner as payment of the exercise price as provided above.

 

Employment with

Employer

  

Except as provided herein, your eligibility to exercise the Options described
above in the section entitled “Vesting and Exercisability of Options” is subject
to the condition that you remain employed by Fox or its Affiliates
(collectively, the “Employer”) from the date hereof through the date on which
the Option is exercised, except as set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason before the vesting of your Options, you shall forfeit
all of your unvested Options and neither you, nor your estate, shall be entitled
to receive any payment with respect to such Options. Further subject to the
exceptions set forth below, any portion of your Options that is vested and
exercisable as of your termination of employment shall remain exercisable until
the earlier of (i) 90 days following your termination of employment and (ii) the
Expiration Date referred to below.

 

In the event your employment is terminated (i) by you for “Good Reason” or
(ii) by Employer for any reason other than a Termination for Cause or (iii) due
to your death or (iv) due to your Permanent Disability, and subject to your
execution and non-revocation of the Employer’s form of separation agreement and
general release then in effect (the “Release”) within sixty (60) days following
your termination of employment:

 

●   All of the unvested Options will vest on the date of your termination of
employment.

 

●   You, or your estate, will have until the earlier of (i) the three (3) year
anniversary of your termination of employment and (ii) the Expiration Date
referred to below to exercise your vested Options.

 

In the event your employment is terminated due to your Retirement:

 

●   If your termination of employment occurs before the Retirement Date (as
defined below), you shall forfeit all of your unvested Options and neither you,
nor your estate, shall be entitled to receive any payment with respect to such
Options.

 

●   If your termination of employment occurs on or after the Retirement Date,
all of the unvested Options will continue to vest based on vesting dates as
described in

 

Option Terms and Conditions 2



--------------------------------------------------------------------------------

    

the section entitled “Vesting and Exercisability of Options” as if your
employment had not terminated.

 

●   You will have until the earlier of (i) the three (3) year anniversary of
your termination of employment and (ii) the Expiration Date referred to below to
exercise your vested Options.

 

●   For purposes of these Option Terms and Conditions, “Retirement Date” means:
[            ]

 

In the event your termination of employment is due to a Termination for Cause:

 

●   You shall forfeit all of your Options immediately as of the date of such
Termination for Cause, whether vested or unvested, and neither you, nor your
estate, shall be entitled to exercise such Options nor receive any payment with
respect to such Options.

 

For purposes of these Option Terms and Conditions, “Good Reason” has the meaning
set forth in any employment or service agreement between you and the Employer
or, if no such agreement exists, means any of the following actions taken
without your written consent: (i) a material breach by Employer of any
applicable employment agreement between you and Employer; or (ii) a requirement
for you to be based in and primarily render services in a location other than
your primary place of business as of the Grant Date. Notwithstanding the
foregoing, your resignation will be for Good Reason only if (x) you notify
Employer in writing within twenty (20) days following the occurrence of the
circumstance giving rise to your assertion of Good Reason, (y) Employer fails to
reasonably cure such grounds within twenty (20) days after receiving such
written notice, and (z) you actually resign by notifying Employer in writing
within twenty (20) days following the end of such cure period.

 

For purposes of these Option Terms and Conditions, “Cause” has the meaning set
forth in any employment or service agreement between you and the Employer or, if
no such agreement exists, means any of the following actions, as determined in
good faith by Employer: (i) a material breach by you of any applicable
employment agreement between you and Employer or your willful failure to perform
your duties, which breach or failure is not remedied within twenty (20) days
after your receipt of written notice from your Employer specifying such a
breach; (ii) your material violation of a provision of your Employer’s written
policies provided or made available to you, including among others the
applicable employee handbook, Standards of Business Conduct, the Policy
Prohibiting Harassment, Discrimination, and Retaliation, the Insider Trading and
Confidentiality Policy, and the Electronic Communications Policy, which
violation is not remedied, if remedy is possible, within twenty (20) days after
your receipt of written notice from your Employer specifying such violation;
(iii) use or possession of illegal drugs during working hours or off duty if
such off-duty use or possession affects the performance of duties or your
Employer’s interests; (iv) embezzlement, theft, or other willful and material
misappropriation by you of any Employer’s property; (v) your plea of guilty or
nolo contendere to, or a conviction of, a felony; and/or (vi) any other conduct
constituting cause under applicable law.

 

Any portion of the Options that is not exercised by the applicable date referred
to above shall be forfeited and cancelled. In addition, for avoidance of doubt,
in no event will the Options be exercisable following the Expiration Date
referred to below.

 

Upon exercise, your vested Options shall be extinguished and such Options will
no longer be considered to be held by you for any purpose.

 

In the event that your employment transfers from one business group, including
corporate groups, to another business group, your Options will remain
outstanding and eligible to vest and be exercisable.

 

 

Option Terms and Conditions 3



--------------------------------------------------------------------------------

    

If your business entity is merged with another entity within your Employer or is
sold outside of your Employer, the Committee, may, in its sole discretion, make
such adjustments to your outstanding Options as it deems appropriate. All
determinations that the Committee makes shall be conclusive and binding on all
persons for all purposes. The Committee need not treat all options in the same
manner.

 

Expiration Date

  

Notwithstanding any other provision hereof, any unexercised portion of the
Options will automatically expire on the seventh (7th) anniversary of the Date
of Grant (provided, however, the term of the Options shall be automatically
extended if, at the time of its scheduled expiration, you are prohibited by law
or Fox’s Insider Trading and Confidentiality Policy from exercising the Options,
which extension shall expire on the thirtieth (30th) day following the date such
prohibition no longer applies) (the “Expiration Date”).

 

   

Leaves of Absence

  

For purposes of this Non-Qualified Stock Option Terms and Conditions, your
Service does not terminate when you go on a bona fide employee leave of absence
that was approved by your Employer in writing, if the terms of the leave provide
for continued Service crediting, or when continued Service crediting is required
by applicable law. However, your Service will be treated as terminating three
months after you went on employee leave, unless your right to return to active
work is guaranteed by law or by a contract. Your Service terminates in any event
when the approved leave ends unless you immediately return to active employee
work.

 

The Committee or your Employer shall determine, in its sole discretion, which
leaves shall count for this purpose, and when your Service terminates for all
purposes under the 2019 SAP.

 

   

No Vested Right in

Future Awards

  

You acknowledge and agree (by accepting this award of Options and receiving this
Non-Qualified Stock Option Terms and Conditions) that the eligibility to receive
Options is made on a fully discretionary basis by the Committee and that the
award of Options does not lead to a vested right to receive any payment of
shares or cash, any of the consideration described above in the section entitled
“Vesting and Exercisability of Options,” any additional options or other equity
incentive awards in the future.

 

   

Employment

Agreements

  

This Non-Qualified Stock Options Terms and Conditions shall not be applied or
interpreted in a manner which would decrease the rights held by, or the payments
owing to, you under any employment agreement or other agreement with Fox or any
Affiliate and, if there is any conflict between the terms of such employment
agreement or other agreement and the terms hereof, the terms that are more
favorable to you shall apply.

 

   

Confidentiality

  

You acknowledge that you have read and understand Fox’s policies on
confidentiality as set forth in the Fox Standards of Business Conduct and the
Fox Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with Fox and any time after your employment with Fox is terminated,
you will continue to abide by the terms of the Confidentiality Policies,
including with respect to any materials or information you receive in connection
with your Options.

 

   

Retention and Other

Rights

  

This award of Options does not give you the right to be retained or employed by
your Employer in any capacity for any given period or upon any specific terms of
employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with your Employer for any reason (including unlawful
termination of

 

Option Terms and Conditions 4



--------------------------------------------------------------------------------

    

employment) insofar as those rights arise from you ceasing to have rights in
relation to the Options as a result of that termination or from the loss or
diminution in value of such rights.

   

Stockholder Rights

  

You, your estate or heirs, do not have any of the rights of a stockholder of
Fox, including, without limitation, the right to vote or receive dividends
declared or paid with respect to the Options, unless and until any Options are
exercised and a certificate for shares received upon such exercise has been
issued or an appropriate book entry has been made.

 

   

Option Transferability

  

Your Options may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your Options be made subject to execution, attachment or similar process.

 

   

Applicable Law and

Forum

  

This Non-Qualified Stock Option Terms and Conditions will be interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles that would direct the application of the laws of any
jurisdiction.

 

By accepting this award of Options, you expressly consent to the exclusive
jurisdiction of the federal or state courts serving Wilmington, Delaware for all
lawsuits and actions arising out of or relating to this Non-Qualified Stock
Option Terms and Conditions, and you expressly waive any defense that such
courts lack personal jurisdiction over you. All such lawsuits and actions shall
be tried in the federal or state courts serving Wilmington, Delaware to the
exclusion of all other courts.

 

   

Severability

  

In the event that any provision of this Non-Qualified Stock Option Terms and
Conditions shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of this Non-Qualified Stock
Option Terms and Conditions, and this Non-Qualified Stock Option Terms and
Conditions shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

 

Option Terms and Conditions 5



--------------------------------------------------------------------------------

   

Data Privacy

  

Fox may collect, hold, use and process personal data about you in order to
administer the 2019 SAP. Such data may include, but are not limited to, personal
and financial data about you, such as your Social Security or tax identification
number, equity grant number, home address, business address and other contact
information, payroll information and any other information that might be deemed
appropriate by Fox to facilitate the administration of the 2019 SAP
(collectively, “Personal Data”).

 

Fox will use reasonable administrative, technical and physical measures to
safeguard your Personal Data in its possession against loss, theft and
unauthorized use, disclosure or modification. Fox will retain Personal Data for
no longer than is necessary for sound business and record retention purposes.
You have a right to access your Personal Data and a right to ask for the
correction or deletion of any inaccurate data held by Fox concerning yourself.
If you wish to exercise those rights please contact your local Human Resources
representative and the Fox Equity Plans Group.

 

Fox may make your Personal Data available to other parties, such as accountants,
auditors, lawyers and other outside professional advisors, and to service
providers that assist Fox in the administration of the 2019 SAP (collectively,
“Service Providers”). Fox takes steps to ensure that Service Providers protect
the confidentiality and security of your Personal Data.

 

By accepting this award of Options, you freely give unambiguous consent to Fox
to collect, hold, use and process your Personal Data and to make your Personal
Data available to Service Providers for the purpose of administering the 2019
SAP on the terms set out above.

 

Consent to Electronic

Delivery

  

Fox may choose to deliver certain statutory materials relating to the 2019 SAP
in electronic form. By accepting this award of Options, you agree that Fox may
deliver the Non-Qualified Stock Option Terms and Conditions, the 2019 SAP, the
2019 SAP prospectus and Fox’s annual report (Form 10-K) to you in an electronic
format. If, at any time, you would prefer to receive paper copies of these
documents, as you are entitled to receive, Fox would be pleased to provide paper
copies. Please contact Fox Equity Plan Group, 1211 Avenue of the Americas, New
York, NY 10036 or send an email to equityplansgroup@fox.com to request paper
copies of these documents.

 

   

2019 SAP Materials

  

Copies of the 2019 SAP, the 2019 SAP prospectus, and the annual report are
available on the Morgan Stanley StockPlan Connect website at
www.StockPlanConnect.com.

 

 

Option Terms and Conditions 6